DETAILED ACTION
1.	This Final Office Action is in response to Applicant’s Amendments filed 12/4/2020. Claims 1, 3-6, 8-10, 12, 14-16, 18-21 are currently pending. The earliest effective filing date of the present application is 3/1/2018.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1, 3-6, 8-10, 12, 14-16, 18-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) a series of steps for completing a transaction between a client device and a checkout terminal using comparison of location, barcodes, and risk detection, which is a method of organizing human activity for fundamental economic principles or practices. This judicial exception is not integrated into a practical application because scanning, by a customer located in a shop, a product barcode; in response to scanning the product barcode, presenting a shopping cart interface that displays product information of scanned products that have been scanned by the customer; receiving a checkout instruction; in response to receiving the checkout instruction, transmitting a checkout request that includes product information of a shopping cart that includes the scanned products; transmitting at least one of (i) current location information  (ii) or a shop identifier; determining, based on the current location information or the shop identifier, the shop in which the client is currently located; generating a payment code based on the product information of the shopping cart, and pushing the payment code to a checkout terminal in the shop; performing, by the checkout terminal in the shop, risk detection in response to receiving the payment code, the risk detection comprising: recognizing products corresponding to tags on products to be checked out by the customer using the payment code; comparing the scanned products to the recognized products; determining, based on the comparing, that at least one recognized product does not match the scanned products; and detecting a risk in response to determining that the at least one recognized product does not match the scanned products; notifying a shop staff member in response to detecting the risk and scanning the payment code do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use.. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because non-

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 3-6, 8, 12, 14-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatenable by U.S. Pat. Pub. No. 2014/0351071 to Hong et al. (“Hong”) in view of U.S. Pat. Pub. No. 2013/0218721 to Borhan et al. (“Borhan”) in further view of U.S. Pat. Pub. No. 2009/0125406 to Lewis et al. (“Lewis”).

7.	With regards to claim 1 (Similarly claims 12 and 16), Hong disclosed the limitations of,
scanning, by a customer located in a shop using a client device of the customer, a product barcode (See Fig.5 and [0044] discussing the scanning of customer goods with mobile terminal. See particularly [0045] discussing the mobile terminal as a cell phone, a PDA, or handled computer. Examiner is interpreting the mobile terminal as being a customer’s device.); 
in response to scanning the product barcode, presenting, by the client device, a shopping cart interface that displays product information of scanned products that have been scanned by the customer using the client device of the customer (See [0044]-[0046] discussing displaying of a running total of scanned items, discounts, and taxes on the mobile terminal.); 
transmitting, by the client device to the server, at least one of (i) current location information of the client device (ii) or a shop identifier (See [0023] discussing the transmitting of location information for authentication when consumer is in a specific area of the merchant’s store.);
determining, by the server based on the current location information of the client device or the shop identifier, the shop in which the client device is currently located (See [0022]-[0023] discussing the providing of location information for authentication when consumer is in a specific area of the merchant’s store to a the Trusted Service Manager (TSM) system, or financial  institution. The examiner is interpreting the TSM or financial institution as a server, see [0060] equating the TSM to a server. );
Hong is silent on the limitation of,
receiving, via the shopping cart interface, a checkout instruction; 
in response to receiving the checkout instruction, transmitting, by the client device to a server, a checkout request that includes product information of a shopping cart that includes the scanned products; and 
generating, by the server, a payment code based on the product information of the shopping cart, and pushing the payment code to a checkout terminal in the shop;
scanning, by the client device from a display of the checkout terminal in the shop to complete payment, the payment code. 
However, Borhan teaches at [0060] and [0096] that it would have been obvious to one of ordinary skill in the POS art to include the ability to provide checkout instructions (See [0060] discussing sending checkout notification to user’s device after user request checkout. The examiner is interpreting the notification as instructions.), submit a checkout request to the server (See [0060] discussing the completion of the checkout by the TVC. The examiner is interpreting the notification as instructions.), generating and pushing a payment code to the checkout terminal (See [0096] discussing the TVC server producing a QR code for a terminal to by consumer’s TVC mobile application. The examiner is interpreting the mobile application as the checkout terminal and the QR code as the payment code.) and scan a payment code by a client device from a checkout terminal (See [0096] discussing the TVC server producing a QR code for a terminal to by consumer’s TVC mobile application.). 
Therefore, it would have been obvious for one of ordinary skill in the POS art before the effective filing date of the claimed invention to have modified the teachings of Hong to include the ability to provide checkout instructions, submit a checkout request to the server, scan a payment code by a client devise from a checkout terminal, and generating and pushing a payment code to the checkout terminal, as disclosed by Borhan. One of ordinary skill in the art would have been motivated to make this modification in order to complete the transaction 
Hong and Borhan are silent on the limitation of,
	performing, by the checkout terminal in the shop, risk detection in response to receiving the payment, the risk detection comprising:
recognizing products corresponding to radio frequency identification tags on products to be checked out by the customer using the payment code;
comparing the … products to the recognized products;
determining, based on the comparing, that at least one recognized product does not match the … products; and
detecting a risk in response to determining that the at least one recognized product does not match the … products;
notifying a shop staff member in response to detecting the risk
However, Lewis teaches at Figs. 5A-B, [0041], and [0044]-[0045] that it would have been obvious to one of ordinary skill in the POS art to include the ability to:
perform, by the checkout terminal in the shop (See generally [0044] discussing risk analysis at terminal.), the risk detection comprising:
recognizing products corresponding to radio frequency identification tags on products to be checked out by the customer using the payment (See [0044] discussing scanning of RFID tags.);
comparing the products to the recognized products (See Fig. 5A and [0041] discussing the comparing of the filtered products list verses an RFID tag scan. The examiner is interpreting the filtered products list to be the products.);
determining, based on the comparing, that at least one recognized product does not match the products (See Fig. 5A [0044] discussing the comparison of the list and determination of whether there is a match.); and
detecting a risk in response to determining that the at least one recognized product does not match the scanned products(See Fig. 5A and[0044]-[0045] discussing directing consumer to an audit by store clerk if the RFID product list is inaccurate. The examiner is interpreting the determination of inaccuracy as a risk determination.);
notifying a shop staff member in response to detecting the risk (See Figs. 5A-B and [0044]-[0045] discussing directing consumer to an audit by store clerk if the RFID product list is 
Therefore, it would have been obvious for one of ordinary skill in the POS art before the effective filing date of the claimed invention to have modified the teachings of Hong and Borhan to include the ability to perform, by the checkout terminal in the shop, risk detection in response to receiving the payment, the risk detection comprising: recognizing products corresponding to radio frequency identification tags on products to be checked out by the customer using the payment;  comparing the scanned products to the recognized products; determining, based on the comparing, that at least one recognized product does not match the scanned products; and
detecting a risk in response to determining that the at least one recognized product does not match the scanned products; notifying a shop staff member in response to detecting the risk, as disclosed by Lewis. One of ordinary skill in the art would have been motivated to make this modification in order to an efficient checkout (Lewis [0002]) with high accuracy (Lewis [0046]).
Hong, Borhan, and Lewis do not explicitly disclose,
	risk detection in response to receiving the payment code
	It would have been an obvious matter of design choice to modify the Hong, Borhan, and Lewis by preforming risk analysis after receiving the code, since applicant has not disclosed that temporal aspect of running risk analysis solves any stated problem or is of any particular purpose and it appears that preforming risk analysis while checking out would perform equally well.

8.	With regards to claim 3 (Similarly claims 14 and 18), Hong is silent on the limitations of,
establishing short-range wireless communication with the checkout terminal in the shop and obtaining the shop identifier; wherein the checkout request further includes the shop identifier; and 
determining, by the server based on the shop identifier, the shop in which the customer is located.
However, Borhan teaches at [0059], [0066], and [0086]-[0087] that it would have been obvious to one of ordinary skill in the POS art to include the ability to establish a short-range wireless communication with the terminal and obtain a shop identifier (See [0066] discussing the merchant store using NFC to detect the presence of a consumer. See also [0059] discussing the user device communicating location coordinates through the mobile application to the server. See further[0086] discussing obtaining of store QR code.), determine a shop location of the 
Therefore, it would have been obvious for one of ordinary skill in the POS art before the effective filing date of the claimed invention to have modified the teachings of Hong to include the ability to establish a short-range wireless communication with the terminal and obtain a shop identifier and determine a shop location of the consumer device, as disclosed by Borhan. One of ordinary skill in the art would have been motivated to make this modification in order to complete the transaction (Borhan [0096]).  

9.	With regards to claim 4 (Similarly claims 15 and 19), Hong is silent on the limitations of,
wherein transmitting, by the client device to the server, the at least one of (i) current location information of the client device (ii) or the shop identifier comprises including the current location information in the checkout request.
However, Borhan teaches at Fig. 2C and [0086] that it would have been obvious to one of ordinary skill in the POS art to include the ability to transmit location information or shop identifier from the client device to the server (See Fig. 2C depicting the sending of store QR code to the server and [0086] discussing consumer signing in when arriving at a location.).
Therefore, it would have been obvious for one of ordinary skill in the POS art before the effective filing date of the claimed invention to have modified the teachings of Hong to include the ability to transmit location information or shop identifier from the client device to the server, as disclosed by Borhan. One of ordinary skill in the art would have been motivated to make this modification in order to check-in with the store server system (Borhan [0086]).  

10.	With regards to claim 5 (Similarly claim 20), Hong is silent on the limitations of,
sending, by the client device, the checkout request to the server in response to receiving the checkout instruction comprises: 
establishing, by the client device when receiving the checkout instruction, short-range wireless communication with the checkout terminal at the shop and obtaining the shop identifier, and 
sending, by the client device, the checkout request to the server, wherein the checkout request includes the shop identifier. 
However, Borhan teaches at [0059], [0066], [0086]-[0087], and [0097] that it would have been obvious to one of ordinary skill in the POS art to include the ability to establish a short-range wireless communication with the terminal and obtain a shop identifier (See [0066] discussing the merchant store using NFC to detect the presence of a consumer. See also [0059] discussing the user device communicating location coordinates through the mobile application to the server. See further [0086]-[0087] discussing obtaining of store QR code.), and sending the checkout request to the server (See [0097] discussing the server receiving the checkout request from the consumer.).
Therefore, it would have been obvious for one of ordinary skill in the POS art before the effective filing date of the claimed invention to have modified the teachings of Hong to include the ability to establish a short-range wireless communication with the terminal and obtain a shop identifier, and sending the checkout request to the server, as disclosed by Borhan. One of ordinary skill in the art would have been motivated to make this modification in order to complete the transaction (Borhan [0096]).

11.	With regards to claim 6, Hong is silent on the limitations of, 
wherein establishing short-range wireless communication with the checkout terminal at the shop and obtaining the shop identifier comprises: 
after scanning a two-dimensional code that is used to establish short-range wireless communication and that is provided by the checkout terminal, establishing, by the client device, short-range wireless communication with the checkout terminal, and obtaining a shop identifier pushed to the client device by the checkout terminal.  
However, Borhan teaches at [0059], [0066], [0086]-[0087], and [0096] that it would have been obvious to one of ordinary skill in the POS art to include the ability to establish a short-range wireless communication with the terminal after scanning a QR code and obtain a shop identifier (. See [0086]-0087] discussing scanning of the store QR code to establish check-in. See also [0066] discussing the merchant store using NFC to detect the presence of a consumer. See further [0059] discussing the user device communicating location coordinates through the mobile application to the server), and generate and push payment code to client device (See [0096] discussing the TVC server producing a QR code for a terminal to by consumer’s TVC mobile 
Therefore, it would have been obvious for one of ordinary skill in the POS art before the effective filing date of the claimed invention to have modified the teachings of Hong to include the ability to establish a short-range wireless communication with the terminal after scanning a two dimensional code and generate and push payment code to client device, as disclosed by Borhan. One of ordinary skill in the art would have been motivated to make this modification in order to complete the transaction (Borhan [0096]).

12.	With regards to claim 8, Hong and Borhan are silent on the limitation of,
wherein performing the risk detection comprises: 
obtaining and recognizing a set of products that are to be actually checked out by the customer and that are photographed by a photographing device; and 
determining that there is a risk when the set of products to be actually checked out by the customer are different from the scanned products in the shopping cart.  
However, Lewis teaches at [0054] that it would have been obvious to one of ordinary skill in the POS  art to include the ability to obtain and recognize a product purchased by the consumer that are photographed by a photographing device and the determine the risk that the product is different from the scanned product (See [0054] discussing using camera (118) to capture an image of the shopping cart, compare it with a list of shopped items collected by the RFID tags, and controlled action of sending the cart to audit if the list are not do match exactly.). 
Therefore, it would have been obvious for one of ordinary skill in the POS art before the effective filing date of the claimed invention to have modified the teachings of Hong and Borhan to include the ability to obtain and recognize a product purchased by the consumer that are photographed by a photographing device and the determine the risk that the product is different from the scanned product, as disclosed by Lewis. One of ordinary skill in the art would have been motivated to make this modification in order to false risk assessments by other sensors (Lewis [0067]).  


	Claims 9 is rejected under 35 U.S.C. 103 as being unpatenable by Hong, Borhan, and Lewis in view of U.S. Pat. Pub. No. 2013/0218721 to Goncalves et al. (“Goncalves”).

14.	With regards to claim 9, Hong and Borhan are silent on the limitation of,
when the set of products to be actually checked out by the customer are the same as the scanned products, determining whether a product of a specified category exists in the set of products to be actually checked out by the customer; and 
determining that there is a risk when the product of the specific category exists in the products to be actually checked out by the customer.1  
However, Goncalves teaches at Fig. 5 and [0033] that it would have been obvious to one of ordinary skill in the POS art to include the ability to determine that the products is a match for the scanned item and the item checkout and determine there is no risk (See Fig.5 depicting the logic process of comparing the image of the product to the image assigned to the UPC and [0033] discussing the performance of image comparison on goods during checkout and determining that the recognition corresponds to the scanned UPC (512). The examiner is interpreting image comparison as a type of risk detection and the determination that the images correspond then completing the transaction as determining no risk. The examiner further notes that the scanning of all items would include the scanning of a specified category.). 
Therefore, it would have been obvious for one of ordinary skill in the POS art before the effective filing date of the claimed invention to have modified the teachings of Hong and Borhan to include the ability to obtain and recognize a product purchased by the consumer that are photographed by a photographing device and the determine the risk that the product is different from the scanned product, as disclosed by Goncalves. One of ordinary skill in the art would have been motivated to make this modification in order to prevent fraud (Goncalves [0003]).  

	Claims 10 is rejected under 35 U.S.C. 103 as being unpatenable by Hong, Borhan, and Lewis in view of U.S. Pat. Pub. No. 2017/0083887 to Volta et al. (“Volta”).

16.	With regards to claim 10, Hong, Borhan, and Lewis are silent on the limitations of, 
wherein performing the risk detection comprises: 
obtaining a first total weight, detected by a weighing device, of a set of products to be actually checked out by the customer; 
calculating a second total weight based on a quantity of scanned products in the shopping cart and a weight of each scanned product in the shopping cart; and
determining that there is a risk when an absolute value of a difference between the first total weight and the second total weight exceeds a threshold.  
However, Volta teaches at Fig. 3 and [0011]-[0018] that it would have been obvious to one of ordinary skill in the POS art to include the ability to compare the weight of the purchased items and the known weights of the scanned items to generate a comparison for risk determination (See Fig. 3 and [0011]-[0018] discussing the comparison of the theoretical weight of the items versus the total weight measured by the weighing station and then based on the comparison either approves or flags the transaction. Examiner is interpreting flagging as assigning risk. See also [0025] discussing reasoning for audits.). 
Therefore, it would have been obvious for one of ordinary skill in the POS art before the effective filing date of the claimed invention to have modified the teachings of Hong, Borhan, and Lewis to include the ability to compare the weight of the purchased items and the known weights of the scanned items to generate a comparison for risk determination, as disclosed by Volta. One of ordinary skill in the art would have been motivated to make this modification in order to prevent fraud (Volta [0005]).  


17.	Claims 21 is rejected under 35 U.S.C. 103 as being unpatenable by Hong, Borhan, and Lewis in view of U.S. Pat. Pub. No. 2017/0208970 to Ryner et al. (“Ryner”).
18.	With regards to claim 21, Hong, Borhan, and Lewis are silent on the limitations of, sensing, by an infrared sensor of the checkout terminal, that the customer is in front of the checkout terminal; and 
in response to sensing that the customer is in front of the checkout terminal, presenting the payment code on the display of the checkout terminal.
However, Ryner teaches at [0020] that it would have been obvious to one of ordinary skill in the POS art to include the ability to sense presents of a customer with an infrared sensor and to activate the terminal based on the determination of presence (See [0020] discussing the inclusion of an activity sensor e.g., an infrared sensor, in the payment terminal to trigger an event when presence is detected.). 
Therefore, it would have been obvious for one of ordinary skill in the POS art before the effective filing date of the claimed invention to have modified the teachings of Hong, Borhan, and Lewis to include the ability to sense presents of a customer with an infrared sensor and to activate the terminal based on the determination of presence, as disclosed by Ryner. One of ordinary skill in the art would have been motivated to make this modification in order to determine whether to route a customer through a transaction (Ryner [0020]).  
Response to Arguments
19.	Applicant’s arguments, see Remarks, filed 12/04/2020, with respect to 35 U.S.C. §112 have been fully considered and are persuasive.  The rejection of claim 9 under §112 has been withdrawn. 
20.	Applicant’s arguments, see Remarks, filed 12/04/2020, with respect to the rejection(s) of claim(s) 1, 3-6, 8-10, 12, 14-16, 18-21  under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made for claims 1, 3-6, 8, 12, 14-16, 18-20 in view of Hong, Borhan, and Lewis; claim 9 in view of Hong, Borhan, and Lewis in further view of Goncalves; claim 10 in view of Hong, Borhan, and Lewis in further view of Volta; and claim 21 in view of Hong, Borhan, and Lewis in further view of Ryner;
Applicant argues:

    PNG
    media_image1.png
    441
    639
    media_image1.png
    Greyscale

Examiner disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

21.	Applicant's arguments filed 12/4/2020 with respect to the 35 U.S.C. §101 have been fully considered but they are not persuasive. Therefore, , examiner maintains position.
Applicant ask for reconsideration and made no arguments as to §101 rejection. Therefore, based on the above analysis, see Claim Rejections - 35 USC § 101, examiner maintains position.	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited, PTO form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JARED WALKER whose telephone number is (303)297-4407.  The examiner can normally be reached on Monday-Thursday 9:00 AM -5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/M.J.W./Examiner, Art Unit 3687                                                                                                                                                                                            Michael.walker@uspto.gov
/


/PETER LUDWIG/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See above 112b claim interpretation.